DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    Claims 1-21 are pending.

Applicant’s Arguments
Applicant’s amendments are sufficient to overcome the Drawing objections set forth in the previous Office action.
Applicant’s filing of a proper terminal disclaimer on October 15, 2020 is sufficient to overcome the non-statutory obviousness-type double patenting rejections set forth in the previous Office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office action.

Allowable Subject Matter


9.    The following is an examiner’s statement of reasons for allowance:

Claim 1, inter alia, “storing the encrypted session data in a memory of the computing device, the first browser session being associated with a session identifier (ID); and during a second browser session of the web browser: obtaining a second cryptographic key; retrieving the encrypted session data from the memory; and decrypting, at the computing device, the encrypted session data using the second cryptographic key, the second browser session being associated with the session ID.”

11.    The closest prior arts made of record are:
i)	Kansal et al. (U.S. Pub. No. 2015/0134723 cited in the IDS filed on 8/30/2019 and hereinafter referred to as Kansal) which discloses using an encryption key to encrypt state data and storing the encrypted state data on the client (see paragraphs [0090] and [0112] of Kansal).
ii)	Neerincx et al. (U.S. Pub. No. 2014/0032964 cited in the previous Office action and hereinafter referred to as Neerincx) which discloses establishing a new session based on a same previous session identifier when a session failure occurs (see paragraphs [0063]-[0064] of Neerincx).



13.	Claims 8 and 15, although different, further recite similar limitations to claim 1. Therefore, claims 8 and 15 are considered to be allowable for similar reasons to claim 1.

14.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Delmas et al. (U.S. Pub. No. 2019/0268156) – cited for teaching encrypting/decrypting session-resume data on a user device – Abstract and Figs. 4A-B
Hesmer et al. (U.S. Pub. No. 2004/0243928) - cited for teaching maintaining a state during a refresh – paragraph [0020]
Foster et al. (U.S. Pub. No. 2004/0085366) – cited for teaching maintaining state information in a browser session - Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS J PLECHA/Examiner, Art Unit 2438